EXHIBIT CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Performance Capital Management, LLC (the “Company”) for the year ended December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, David J. Caldwell, as Chief Operations Officer of the Company, and I, Edward M. Rucker, as Accounting Manager of the Company, hereby certify, pursuant to 18
